This is a suit on two promissory notes. The sum claimed is $2,563.91, with interest at the rate of 8 per cent. per annum on $1,394.28 from December 1, 1921, and like interest on $1,169.63 from December 9, 1921, *Page 390 
and 10 per cent. on the sums of principal and interest as attorneys' fees.
The demands, defenses, and judgment in this case conform to the demands, defenses, and judgment in the case of Southern Coal Co., Inc., v. Sundbery  Winkler, 104 So. 124,1 No. 26159 of the docket of this court, this day decided, and, for the reasons therein stated, plaintiff's demand in this court for damages is rejected, and the judgment appealed from is affirmed, at appellants' cost.
1 Ante, p. 386.